UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7306


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL C. BRANNON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:98-cr-00637-HMH-2)


Submitted:    February 19, 2009            Decided:   February 24, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael C. Brannon, Appellant Pro Se. James D. Galyean,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael C. Brannon appeals from the district court’s

order granting in part his 18 U.S.C. § 3582(c)(2) (2006) motion

for reduction of sentence based on the crack cocaine amendments

to    the    Sentencing      Guidelines.          The    district       court   reduced

Brannon’s     sentence       to   the    minimum    of    the    amended    Guidelines

range.      Brannon asserts that the district court erred in failing

to    further       reduce    his       sentence.        Brannon’s       argument    is

foreclosed by our decision in United States v. Dunphy, 551 F.3d
247   (4th        Cir.   2009).     Accordingly,         we    affirm    the    district

court’s order.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before      the    court   and    argument      would    not    aid   the   decisional

process.

                                                                                AFFIRMED




                                            2